Title: To James Madison from George W. Erving, 15 March 1808
From: Erving, George W.
To: Madison, James

Private No. 321st.Dear Sir
Madrid March 15th. 1808


My last unofficial letter was dated Jany. 29.  On the 15 Instt. I had the pleasure to Receive one from you, but it is a press copy only made by one of your secretaries, & permit me to suggest so badly done as to be for the most part illegible: of the dates there is no appearance except the word "Washington" but I judge by the dates of the newspapers enclosed in it that it was written in October.  I mention this circumstance the rather because I beleive that you must be wholly unaware of the carelessness practiced with regard to the pressing of letters; scarcely any of those which I have received, nor of those which I found amongst the papers of the legation are entirely legible.
It would be idle for me to descant upon the Extreme satisfaction which I have received from the intelligence of our embargo law; & there cannot be an individual American in Europe who does not Every day see new reason to glory in this great manifestation of the wisdom & Energy of our national councils; and it is to be hoped if our people be not the most ungrateful for the individuals in our country the most selfish of those who inhabit the earth: that this measure must meet not only with a general & full approbation of its principles but a ready Sacrifice of whatever interests are Embraced by it.  I have had a short conversation with Mr. De Beauharnois upon this Subject. I represented the measure to him in its true light as one perfectly precautionary & in of in its principles, & said that tho’ it was impartial Yet in its Effects he woud find that it was less prejudicial to france than it woud be to others pointing out where it woud bear the hardest. He has not a genius adapted to any great forecast in political affairs, hence experience is absolutely necessary to make him sensible of Such truths, he did not however fail to talk much, but it is not difficult to perceive that all his ideas had only one simple maxim; that whoever is not openly a  partial friend, is not to be respected for his impartiality: I do not presume however that  the Sentiments of his government or that he knows any thing at all about them.
What this government may think of our proceedings becomes Every day less important.  She is approaching most rapidly an awful crisis of which she is fully sensible; now considerations of any other kind must give way to that one which fatally presses upon her.  I have said in the accompanying official letter whatever it seemed proper to say upon the subject in an official communication; I can here however mention that I have learnt a great deal in some late interviews with the Prince, all of which tends to confirm the opinions which I have now & heretofore Expressed.  There are a multiplicity of circumstances connected with the present state of affairs, which are Extremely interesting as a matter of history, & which I woud therefore w accord if my leisure admitted; but as that cannot be I will confine myself here to the brief mention of Such facts as may be necessary to a complete view of the present state of things & to the forming a safe judgment of the result.  The great circumspection with which the Emperor has moved is particularly striking, & leaves but little Room to doubt that he has apprehended the probability of then courts taking the alarm & following the Example of the Prince Regent of Portugal; hence the offer of an indemnity for the Queen of Etruria, the several projects of Marriage, & the tranquilizing Messages which he has been continually send sometimes by his Ambassador Sometimes by his own  dispatches  but it is also observed, that his troops did not advance  that he had by a particular message  by Mr.  late charge d’affaires here)  the sailing of the Carthagena squadron escaped being closed, Barcelona was taken,  at Cadiz is constantly observed by the British squadron also .  The road to Coruňa  leads thro the main body of the french s; and there are no ships in any other port.  the time of announcing his intention to visit Madrid he dispatched to the armies at Vallidolid Murat who is considered as particularly friendly with the prince of peace; they have always corresponded together & have reciprocally made presents to each other; so much did the latter rely on the friendship of Murat that he at first determined to meet him at Victoria (in the heart of the french Armies) & had made his preparations for the journey. He however dropped that plan on more mature reflection.
The degree of confidence with which the careful Conduct of the Emperor might have inspired the court here, has been destroyed principally by the representations of one Ysquierdo, who has lately arrived from Paris where he has been a long while the agent of the Prince, a sort of counter-ambassador & where by means of his money operations most probably he has had the greatest opportunity of diving very deep into the recesses of the Cabinet: so deep, that I suspect it may soon now be doubted which party he is deceiving: The result of his conferences at Court is the most perfect consternation & terror.  The Emperor now seems to come (to use our new England phrase) "like a Judgement."  It is difficult to say precisely what degree of merit the prince has in the present Crisis: if he had been a Statesman he never woud have brought the Country into such a dilemma; but yet he has not been deficient in sagacity, & now he displays or seems to display a considerable portion of dignity Energy & determination of character: present appearances lead to an Expectation that he will Resist with Such means as can be collected & that his Exit will be more honorable than his general acting has been, and such as to Extort Even from his Enemies (who  uncommon violent & by no means candid) some degree of applause.  Had he been properly instructed in the State affairs which accident called him to act in, & finally controul; or even had been born in a different class so as not to have been as he has been continually Exposed to counteractions & oppositions, he has some abilities which might have rendered him an useful Minister.  You perceive that I treat him with the charity due to a fallen man, for indeed I can see no prospect of his saving himself from the impending danger; he will deserve the  consideration however of the advice which he is now pressing upon his majesty he is influenced more by personal considerations, & the desire of identifying his own cause with that of the crown, than by any honest conviction that the kingdom is in danger but upon this point it is impossible to decide. A few days will clear it up.
A Postscript of my private letter No. 30 Jany 6th. informed you of the conclusion of the process against the Duke of Infantado & others.  I herewith inclose a very curious paper being that on which the charge against Infantado was founded; it is a Commission from the Prince of Asturias (the date to be filled up after the King’s decease) naming him general in cheif & pointing obviously to the immediate arrest on that count of the Prince of Peace. Its authenticity may be relied on.  Dear Sir with very sincere Respect & Esteem your most obliged & Ot. 

George W Erving


P S.  The Consuls from time to time press for a settlement of their Accts.  I have constantly replied that I did not find myself authorized to settle them without special instructions from you.  You have not as yet been so good as to give yo direction as to the Compensation for ; on which subject ty of applying to you.

G. W. E.


